Citation Nr: 1538375	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-32 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right foot disability, to include as secondary to a left foot disability.

3.  Entitlement to service connection for a psychiatric disability, variously claimed as major depressive disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left arm disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

6.  Whether new and material evidence has been received to reopen a claim of service connection for hemorrhoids.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

9.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

10. Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

11.  Whether new and material evidence has been received to reopen a claim of service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to March 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2015 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing has been associated with the record. 

The Board has rephrased the issue of service connection for a psychiatric disability as listed on the title page, and notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Under the holding in Clemons, the Board finds that the instant decision applies to all pending claims of service connection for a psychiatric disability, however diagnosed.

As discussed below, the Board additionally finds that the Veteran has filed a timely notice of disagreement (NODs) for a number of additional issues, requiring the Board to take jurisdiction over the issues for the limited purpose of remanding them to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  These are identified as issues numbered 4 through 11 on the first pages of this decision, and they arise from a June 2015 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's service treatment records (STRs) are unavailable. When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Here, the claims file includes notations indicating that the Veteran's STRs are unavailable despite attempts to secure them.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005).

Recent VA treatment records show that the Veteran receives ongoing treatment for a psychiatric disability, to include major depressive disorder recurrent, severe with psychotic features, and unspecified anxiety disorder (to rule out PTSD).  VA treatment records also show continued treatment for bilateral foot pain as well as a history of bilateral bunionectomies with arthroplasty of the second digit of the left foot in 2000, and the Veteran's reports that he had surgery on his left foot during service.

At the May 2015 Board hearing, the Veteran testified that he was treated in service for plantar warts, was diagnosed with a bone deformity during service by a private physician, and sought treatment at Walter Reed Medical Center during service for foot problems.  He indicated that he favored his right foot due to his left foot problems, and subsequently began also experiencing right foot pain during service.  He testified that his foot problems have persisted since.  The Veteran also alleged that his psychiatric disability is a result of his service, to include an airplane cable accident aboard the U.S.S. Carl Vinson in 1983 and/or a typhoon off the coast of Australia aboard the U.S.S. Kitty Hawk in 1982.  He testified that he began having trouble sleeping in service which he believes is related to his current psychiatric diagnoses. 

A DPRIS response notes that review of the U.S.S. Kitty Hawk's 1983 command history shows that on December 1983, two flight deck personnel were blown off the flight deck by jet exhaust, but were rescued, that there were no occupational deaths in 1983, and that at no time during 1983 was the U.S.S. Kitty Hawk deployed to the Western Pacific/Indian Ocean.  It does not appear that the 1982 command history of the U.S.S. Kitty Hawk or any U.S.S. Carl Vinson deck logs/command history have been reviewed by DPRIS or the AOJ.  As such could corroborate the Veteran's claims, deck logs which could potentially support the Veteran's contentions of a cable accident or a typhoon should be secured and reviewed. 

The Veteran has noted that he sought treatment at Walter Reed Medical Center for his foot problems during and after service, and for his psychiatric disability postservice.  A medical records request from Walter Reed Medical Center was denied as the provider is listed as non-private.  However, it does not appear that any further attempts were made to secure these records.  As these records are pertinent evidence to the Veteran's claims, they should be secured on remand.

The Veteran and other "buddy statements" have noted (and are competent to observe) that the Veteran had foot problems in service and that he had difficulty sleeping.  Given these lay statements from the Veteran and his friend/fellow service members, the testimony from the Veteran that he has experienced continuous symptoms since service, and the heightened duty to assist due to unavailability of the STRs, the "low threshold" standard [for when an examination is necessary] endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006) is met.  The questions presented (whether the record supports the Veteran's allegations of continuous foot/psychiatric symptoms and whether such disabilities are related to service) are medical questions, and an examination to secure opinions that address these questions is necessary.

The Board also notes that the Veteran alleges that his right foot disability is a result of his left foot disability and thus the claim is inextricably intertwined with the pending claim for entitlement to service connection for a left foot disability.  On remand, the AOJ should readjudicate the claim of service connection for a right foot disability both on the basis that such manifested in service and persisted since, and, if appropriate, that such is related to or aggravated by the Veteran's left foot disability. 

Finally, As discussed above, the Veteran's August 2015 NOD initiated an appeal seeking entitlement to service connection for a left arm disability and whether new and material evidence has been received to reopen claims of service connection for a back disability, hemorrhoids, a right knee disability, a left knee disability, tinnitus, hearing loss, and pseudofolliculitis barbae.  An SOC has not yet been issued regarding these issues.  As such, these issues must be remanded.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran an additional opportunity to verify the dates his alleged stressors occurred.  The Veteran should be notified that specific dates, locations, and names of the people involved will better allow for verification of these stressors.

2.  If the Veteran responds with an updated stressor statement, the AOJ should assess whether this information is adequate to provide to the Joint Services Records Research Center (JSRRC). 

3.  The AOJ should then prepare a letter asking the JSRRC to provide any available information that might corroborate the Veteran's alleged stressors in service, specifically an aircraft cable accident aboard the U.S.S. Carl Vinson in 1983 and a typhoon off the coast of Australia while aboard the U.S.S. Kitty Hawk in 1982.  Any available, pertinent, service personnel records should be enclosed with that request.  Any available unit records, command histories, or deck logs should be requested.  If indicated by the JSRRC, the AOJ should also contact the National Personnel Records Center (NPRC) and/or the National Archives and Records Administration (NARA).  VA will end its efforts to obtain records from a Federal Department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile. 

A negative response from the JSRRC or, if warranted, the Modern Military Branch of the National Archives, must be associated with the claims folders.

4. The AOJ should take appropriate steps to attempt to obtain records of the Veteran's reported medical treatment at Walter Reed Army Medical Hospital.  The treatment reportedly began during the Veteran's service around 1987, and involved treatment for the Veteran's foot problems and psychiatric disabilities.  If such records are unavailable, the reason for their unavailability must be explained for the record. 

5.  Request that the Veteran identify all private medical providers from whom the Veteran sought treatment for his psychiatric and foot disabilities since discharge and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.

6.  The AOJ should also secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his psychiatric and foot disabilities (not already associated with the record).

7.  Thereafter, please arrange for an appropriate examination to determine whether the Veteran has a psychiatric disability (to include PTSD and/or depression) that is related to his service.  The record must be reviewed by the examiner in conjunction with the examination.  Based on such review of the record and examination of the Veteran, the examiner should respond to the following:

a) Specifically, please identify (by medical diagnosis) each psychiatric disability entity found, and specifically indicate whether the Veteran has a diagnosis of PTSD based on his service related to a confirmed stressor (to include an aircraft cable accident and/or typhoon, if verified).  Note: only a confirmed stressor can serve as a viable basis for the diagnosis of PTSD.  The examiner should not consider the incidents aboard the U.S.S. Kitty Hawk and U.S.S. Carl Vinson unless such has been confirmed by the AOJ. 

b) If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met; and

c) As to the major depressive disorder (diagnosed in VA treatment records), please indicate whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service; and

d)  As to any other psychiatric disability entity (other than PTSD or major depressive disorder) diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

8.  The AOJ should arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any left and right foot disability found. The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each left and right foot disability found.

(b) As to each left and right foot disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service, to include the injury reported by the Veteran; and 

(c) If a left foot disability is found to be related to service, is it at least as likely as not (a 50% or greater probability) that any diagnosed right foot disability is related to or aggravated (permanently worsened) by the Veteran's left foot disability (the opinion must address the aggravation aspect of this question)?

9.  Please issue an SOC addressing each of the following issues (unless an issue is otherwise shown to have been fully granted or fully withdrawn by the Veteran): entitlement to service connection for a left arm disability and whether new and material evidence has been received to reopen claims of service connection for a back disability, hemorrhoids, a right knee disability, a left knee disability, tinnitus, hearing loss, and pseudofolliculitis barbae.  To perfect an appeal each claim to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC addressing each claim.  The Veteran should be advised of the time limit for filing a substantive appeal.  If, and only if, an appeal is timely perfected for any of these issues, such issues should be returned to the Board.

10.  The AOJ should then review the expanded record (including all evidence developed by VA and submitted by the Veteran since the prior supplemental statement of the case (SSOC)), complete any new development that may be indicated, and readjudicate the claims on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his attorney the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

